978 F.2d 1253
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Amparo TORO-ARISTIZABAL, Defendant, Appellant.
Nos. 92-1751, 92-1752
United States Court of Appeals,First Circuit.
November 3, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Amparo Toro-Aristizabal on brief pro se.
A. John Pappalardo, United States Attorney, and Stephen P. Heymann, Assistant United States Attorney, on Motion for Summary Disposition for appellee.
Before Breyer, Chief Judge, Torruella and Cyr, Circuit Judges,
Per Curiam.


1
On this consolidated appeal, we summarily affirm the district court's denial of appellant's "Motion for Stay of Judgment" as moot.  We also affirm the district court's denial of appellant's "Motion to Correct Judgment and Commitment Order Restitution on Count Three of the Indictment," which was improperly brought under Fed.  R.  Crim.  P. 35(a).  This affirmance is without prejudice to any rights appellant may have to pursue a petition under 28 U.S.C. § 2255, should she contend that relief is properly available to her under that statute.


2
So ordered.